DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because elements 1, 11, 41, 43, 45, 47 in Fig. 1 and element 2 in Fig. 15 should be textually descriptive so one can easily understand the functions provided by the boxes and arrows..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A magnetic resonance imaging apparatus comprising: 
sequence control circuitry configured to perform, on a same subject, a first data acquisition for chemical shift measurement and a second data acquisition for chemical shift measurement or MR imaging differing from chemical shift measurement, data acquisition conditions of the first data acquisition being different from those of the second data acquisition; and 
processing circuitry configured to perform medical data classification regarding the subject based on first MR data obtained by the first data acquisition and second MR data obtained by the second data acquisition.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitation is a mental step. 

19. 	A medical image processing apparatus comprising: 
processing circuitry configured to perform medical data classification on the subject based on first medical data obtained through chemical shift measurement and second medical data obtained through chemical shift measurement or a medical examination differing from chemical shift measurement, the first and second medical data being obtained under different data acquisition conditions for a same subject.
As to claim 19 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitation is a mental step.

The non-abstract limitations are “perform, on a same subject, a first data acquisition for chemical shift measurement and a second data acquisition for chemical shift measurement or MR imaging differing from chemical shift measurement, data acquisition conditions of the first data acquisition being different from those of the second data acquisition”; “a magnetic resonance imaging apparatus”; “sequence control circuitry”; “processing circuitry”; “display device”; and “a medical image processing apparatus”.   “[P]erform, on a same subject, a first data acquisition for chemical shift measurement and a second data acquisition for chemical shift measurement or MR imaging differing from chemical shift measurement, data acquisition conditions of the first data acquisition being different from those of the second data acquisition” is not deemed to integrate nor amount to significantly more than the abstract idea because this is an extra solution data collection activity.  “[A] magnetic resonance imaging apparatus” and a “sequence control circuitry” are generic parts for an MRI system and do not make the MRI less generic.  A “processing circuitry” and a “display device” are basic generic parts of a computer that do not amount to significantly more.  “A medical image processing apparatus” is a generic computer system that do not amount to significantly more. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nitta et al. disclose medical signal processing device.
A search has been performed, but no art has been found for prior art rejection at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852